UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 xANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009. ¨TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-34020 A.Full title of the plan and address of the plan, if different from that of the issuer named below: MICREL, INC. 401(k) PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principle executive office: MICREL, INCORPORATED 2180 Fortune Drive San Jose, CA 95131 Micrel, Inc. 401(k) Plan Table of Contents Financial Statements and Schedule Page(s) Report of Independent Registered Public Accounting Firm 3 Statements of Net Assets Available for Benefits 4 Statement of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6-14 Supplemental Schedule: Schedule H, Line 4i–Schedule of Assets (Held at End of Year) 15 Signature 16 Exhibits: Exhibit 23.1 - Consent of Independent Registered Public Accounting Firm 17 2 Report of Independent Registered Public Accounting Firm To Participants and Administrator of the Micrel, Inc. 401(k) Plan: We have audited the accompanying statements of net assets available for benefits of the Micrel, Inc. 401(k) Plan (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule, as listed in the accompanying table of contents, is presented for the purpose of additional analysis and is not a required part of the basic financials statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Burr Pilger Mayer, Inc. Burr Pilger Mayer, Inc. San Francisco, California June 18, 2010 3 MICREL, INC. 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 and 2008 ASSETS Investments, at fair value: Cash $ $ Registered investment companies Money market funds Employer common stock Guaranteed investment contract Participant loans Total investments at fair value Employee contributions receivable Employer contributions receivable Total receivables Total assets LIABILITIES Accrued liabilities Net assets at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 4 MICREL, INC. 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS for the year ended December 31, 2009 Additions to net assets attributed to: Investment income: Net increase in fair value of investments $ Interest and dividend income Total investment income Contributions and rollovers: Participants’ salary deferrals Employer contribution Participant rollovers Total contributions and rollovers Total additions to net assets Deductions from net assets attributed to: Benefits paid to participants Corrective distributions Administrative expenses Total deductions from net assets Net increase in net assets Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 5 MICREL, INC. 401(k) PLAN Notes to Financial Statements 1. Description of the Plan The following description of the Micrel, Inc. 401(k) Plan (the Plan) provides only general information. Participants should refer to the Plan agreement and summary plan description for a more complete description of the Plan’s provisions. General The Plan, a defined contribution plan sponsored by Micrel, Inc. (the Company or Employer), intended to qualify under Section 401(a) and related provisions of the Internal Revenue Code, was established effective January 1, 1980. The Plan is designed to provide participants with a means to defer a portion of their compensation for retirement. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Plan Administration The Company is the administrator of the Plan and, as such, carries out the duties imposed by ERISA. The Company has delegated certain responsibilities for the operation and administration of the Plan. Custodianship of investment assets and execution of investment transactions is provided by The Charles Schwab Trust Company (Schwab). Recordkeeping services are provided by The Standard. Certain administrative fees of the Plan, including audit fees, were paid directly by the Company for the year ended December 31, 2009. Eligibility All non-excluded employees, as defined by the Plan, become eligible to participate in the Plan on the first day of the month following their employment commencement date. Participants of the Plan who have more than six months of service, as defined, are eligible to receive discretionary contributions from the Company based on the provisions of the Plan. Participants should refer to the Plan document for further detail on the Plan’s eligibility provisions. Effective June 1, 2008, the Plan was amended to adopt automatic election of 3% for eligible participants. Eligible participants will automatically be enrolled into the Plan unless they elect to opt out by informing the Plan administrator. Contributions Annually, participants may elect to defer a portion of their pretax eligible compensation, as defined in the Plan, subject to certain IRS limitations. A participant may also contribute cash to the Plan in the form of a “rollover contribution” from another qualified employer-sponsored retirement plan. Employer contributions may be contributed at the discretion of the Company’s board of directors and are invested in a portfolio of investments as directed by the Company. Participants direct the investment of their contributions into various investment options offered by the Plan. The Plan currently offers a guaranteed investment contract, money market funds, registered investment companies (i.e., mutual funds), and employer common stock as investment options for participants. 6 MICREL, INC. 401(k) PLAN Notes to Financial Statements 1. Description of the Plan, continued Participant Accounts Each participant’s account is credited with the participant’s contribution and earnings thereon and an allocation of (a) the Company’s contribution and earnings thereon, and charged with an allocation of administrative expenses, and (b) forfeitures of terminated participants’ non-vested accounts. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their voluntary contributions plus actual earnings thereon. Vesting in the Company discretionary contributions portion of their accounts plus actual earnings thereon is based on years of continuous service as defined by the Plan. A participant is 100% vested after 6 years of credited service, vesting 20% per year after 2 years of credited service. Payment of Benefits Distributions and withdrawals are payable upon retirement, termination, financial hardship, disability, or death. If a participant’s account balance is equal to or less than $1,000, the balance is distributed immediately in a lump-sum cash payment unless a direct rollover into another qualified benefit plan is requested. If the account balance is over $1,000, the participant can consent to either a distribution paid in the form of a lump-sum cash payment, a direct rollover into another qualified plan or may postpone payment to a later date and remain in the Plan as described in the Plan documents. Participant Loans Participants may borrow from their accounts a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance. Loan terms range from 1 to 5 yearsor up to 15 years for the purchase of a primary residence. The loans are secured by the remaining balance in the participant’s account and bear interest at rates that range from 5.25% to 10.25%, which are commensurate with local prevailing rates as determined by the Plan administrator. Principal and interest is paid ratably through monthly payroll deductions. Forfeitures Forfeitures shall be allocated to all participants eligible to share in the allocations in the same proportion that each participant’s compensation for the year bears to the compensation of all participants for such year. These accounts will be used to reduce future employer contributions and/or administrative expenses. At December 31, 2009 and 2008, there were $42,236 and $3,807 in forfeited nonvested accounts, respectively. There were $6,069 in forfeitures applied during the Plan year ended December31, 2009 to reduce employer contributions. Continued 7 MICREL, INC. 401(k) PLAN Notes to Financial Statements 2. Summary of Significant Accounting Policies Basis of Accounting The financial statements have been prepared on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America and ERISA. Contributions from participants are recorded when withheld from the participant. Benefit payments are recorded when paid. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value (see Notes 3 and 4). Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. Investment fees, which may vary according to the individual funds selected, are paid out of the assets of the Plan. Participants should refer to the prospectuses of the individual investment funds for further details on individual investment fees. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the Plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results may differ from those estimates. Recent Accounting Pronouncements In January 2010, the FASB issued Accounting Standards Update 2010-06 which expanded the required disclosures about fair value measurements. In particular, this guidance requires1) separate disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements along with the reasons for such transfers, 2)information about purchases, sales, issuances and settlements to be presented separately in the reconciliation for Level 3 fair value measurements, 3)fair value measurement disclosures for each class of assets and liabilities and, 4)disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for fair value measurements that fall in either Level 2 or Level 3. This guidance is effective for annual reporting periods beginning after December15, 2009 except for 2)above which is effective for fiscal years beginning after December15, 2010. The Company is currently evaluating the impact that this guidance will have on the Plan’s financial statement disclosures. Continued 8 MICREL, INC. 401(k) PLAN Notes to Financial Statements 3. Guaranteed Investment Contract The Plan includes a fully benefit-responsive guaranteed investment contract with Metropolitan Life Insurance Company (MetLife), as an investment option to Plan participants. Contributions to MetLife under this contract are maintained in a general account. The account is credited with earnings on the underlying investments and charged for participant withdrawals and administrative expenses. Contract value represents contributions made under the contract, plus earnings, less participant withdrawals and administrative expenses. Participants may ordinarily direct the withdrawal or transfer of all, or a portion, of their investment at contract value. The fair value of this contract as of December 31, 2009 and 2008 was $7,075,372 and $6,185,039, respectively. MetLife will guarantee principal and accrued interest, based on credited interest rates, for participant-initiated withdrawals as long as the contract remains active. Interest is credited to the contract at interest rates that reflect the performance of the underlying portfolio. There are no reserves against contract value for credit risk of the contract issuer or otherwise. The average yield and crediting interest rates for the year ended December 31, 2009 were 11.21% and 3.42%, respectively. The average yield and crediting interest rates for the year ended December 31, 2008 were (3.82)% and 4.62%, respectively. The crediting interest rate is based on an agreed-upon formula with the issuer, but may not be less than 0% percent. Such interest rates are reviewed and reset, as applicable, on a quarterly basis. MetLife will reset the rate by amortizing the difference between the market value of the portfolio and the guaranteed value over the weighted average duration of the Fund’s investments. Participants will receive the principal and accrued earnings credited to their accounts on withdrawal for allowed events. These events include transfers to other Plan investment options, and payments because of retirement, termination of employment, disability, death and in-service withdrawals as permitted by the Plan. As described in accounting standards providing guidance for Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies, investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contributions plan attributable to full benefit-responsive investment contracts because contact value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. As required by the accounting standards, the Statement of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The Statement of changes in net assets available for benefits is prepared on a contract value basis. Continued 9 MICREL, INC. 401(k) PLAN Notes to Financial Statements 4. Fair Value Measurements Accounting Standards for fair value measurements establishes a framework for measuring fair value. That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (Level3 measurements). The three levels of the fair value hierarchy under these accounting standards are described below: Level1–Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. Level2–Inputs to the valuation methodology include: · Quoted prices for similar assets or liabilities in active markets; · Quoted prices for identical or similar assets or liabilities in inactive markets; · Inputs other than quoted prices that are observable for the asset or liability; · Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level3–Inputs to the valuation methodology are unobservable and significant to the fair value measurement. The asset or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value. There have been no changes in the methodologies used at December31, 2009 and 2008: Employer common stock:Valued at the closing price reported on the active market on which the individual securities are traded. Registered investment companies:Valued at the net asset value (NAV) of shares held by the plan at year end. Money market funds:Valued at quoted market prices in an exchange and active market, which represents the net asset values of shares held by the Plan at year end. Participant loans:Valued at amortized cost, which approximates fair value. Guaranteed investment contract:Valued at fair value by discounting the related cash flows based on current yields of similar instruments with comparable durations considering the credit worthiness of the issuer (see Note 3). Continued 10 MICREL, INC. 401(k) PLAN Notes to Financial Statements 4. Fair Value Measurements, continued The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine fair value of certain financial instruments could result in a different fair value measurement at the reporting date. The following table sets forth by level, within the fair value hierarchy, the Plan’s assets at fair value as of December31, 2009 and 2008: Assets at Fair Value as of December 31, 2009 Level 1 Level 2 Level 3 Total Cash $ $
